UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-1182



DIMITRA TANGIRES,

                                              Plaintiff - Appellant,

          versus


THE JOHNS HOPKINS HOSPITAL,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CA-98-4181-H)


Submitted:   July 31, 2000              Decided:   September 20, 2000


Before MURNAGHAN* and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dimitra Tangires, Appellant Pro Se. Neal Serotte, Elizabeth Gross
Jacobs, SEROTTE, ROCKMAN & WESCOTT, P.A., Baltimore, Maryland, for
Appellee.



     *
       Judge Murnaghan was assigned to the panel in this case but
died prior to the time the decision was filed. The decision is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Dimitra Tangires appeals the district court’s order granting

summary judgment to Johns Hopkins Hospital on her complaint filed

under the Americans with Disabilities Act (“ADA”), 42 U.S.C.A.

§§ 12101-12213 (West 1995 & Supp. 2000) and the Rehabilitation Act

of 1973, 29 U.S.C.A. §§ 701-797 (West 1999 & Supp. 2000).    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm.   See Tangires v. Johns

Hopkins Hosp., No. CA-98-4181-H (D. Md. Jan. 10, 2000).     We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                 2